Felton, J.
Where the injury or damage complained of is solely to a building and not to the land the measure of damages is the cost of restoring the building to its original condition. Harrison v. Kiser, 79 Ga. 588 (8) (4 S. E. 320); Empire Mills Co. v. Burrell Engineering &c. Co., 18 Ga. App. 253 (2) (89 S. E. 530); Central R. & Bkg. Co. v. Murray, 93 Ga. 256 (4) (20 S. E. 129); Burke County v. Renfroe, 64 Ga. App. 395 (13 S. E. 2d, 194). There being no evidence in this case as to what it would cost to repair the plaintiff’s building the verdict was without evidence to support it and the court erred in overruling the motion for a new trial.
The court did not err in failing to charge the jury on the plaintiff’s duty to lessen the damages for the reason that the evidence showed that it was impossible for the plaintiff to do so.

Judgment reversed.


Sutton, C. J., and Parker, J., concur.

Duke Davis, H. E. Richter, for plaintiff in error.
P. T. Hvpp, contra.